Name: COMMISSION REGULATION (EC) No 2557/97 of 18 December 1997 on applications for import licences for rice originating in the United States and submitted under Regulation (EC) No 2382/97
 Type: Regulation
 Subject Matter: plant product;  America;  tariff policy;  international trade
 Date Published: nan

 19 . 12. 97 I EN Official Journal of the European Communities L 349/49 COMMISSION REGULATION (EC) No 2557/97 of 18 December 1997 on applications for import licences for rice originating in the United States and submitted under Regulation (EC) No 2382/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2382/97 of 28 November 1997 opening tariff quotas for one year for imports of rice originating in the United States of America as provided for in Council Regulation (EC) No 1 522/96 ('), and in particular Article 4 (2) thereof, Whereas, pursuant to Article 4 (2) of Regulation (EC) No 2382/97, the Commission is to decide, within ten days of the closing date for notification by the Member States , to what extent applications submitted may be accepted and fix the quantities available under the following tranche ; Whereas an examination of the quantities covered by applications lodged in the first five working days fol ­ lowing the date of entry into force of Regulation (EC) No 2382/97, as compared with the quantities available , has shown that licences can be issued subject to application of a single percentage reduction , HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the quotas referred to in Article 1 of Regulation (EC) No 2382/97 lodged during the first five working days following the date of entry into force of that Regulation and notified to the Commission may be accepted subject to application to the quantities applied for of a single percentage reduction of 93,1945 % as regards the quota referred to in Article 1 (a) and of 97,7002 % for the quota referred to in Article 1 (b). Article 2 This Regulation shall enter into force on 19 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 329 , 29 . 11 . 1997, p. 36.